ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Colonna's Shipyard, Inc.                     )      ASBCA Nos. 61232, 61538
                                             )
Under Contract No. W912BU-07-G-0001          )

APPEARANCE FOR THE APPELLANT:                       Donald C. Holmes, Esq.
                                                     Holmes, Pittman & Haraguchi, LLP
                                                     Greensboro, MD

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Maria T. Guerin, Esq.
                                                    Amanda G. Phily, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Philadelphia

                                ORDER OF DISMISSAL

       These appeals were docketed on June 26, 2017 and February 20, 2018. The
parties have represented to the Board that the government has paid appellant the
settlement amount; however, appellant has not moved to dismiss the appeals. The parties
were advised, by Order dated September 27, 2018, that if the Board did not receive a
motion to dismiss the appeals within 30 days, the Board intended to dismiss them under
Board Rule 18. The Board did not receive any such motion. Accordingly, the appeals
are hereby dismissed without prejudice pursuant to Board Rule 18(b). Unless either party
or the Board acts to reinstate the appeals within one year from the date of this Order, the
dismissal shall be deemed with prejudice.

       Dated: November 6, 2018




                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61232, 61538, Appeals of
Colonna's Shipyard, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2